internal_revenue_service number release date index number -------------------------- -------------------------------------------- -------------------------------------- -------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip b04 plr-122806-09 date date legend legend taxpayer a state b year x -------------------------------------------- ---------------------------------------------- ------------- ------- dear -------------------------- this is in response to your authorized representative's submission dated date and subsequent submissions requesting rulings that certain extended service contracts issued by taxpayer during year x and that taxpayer expects to continue issuing are insurance contracts for federal tax purposes and beginning on january year x taxpayer qualifies as an insurance_company taxable under the provisions of sec_831 facts taxpayer is incorporated in state b taxpayer is not licensed as an insurance_company under the laws of state b taxpayer's stock is wholly owned by an individual the same individual also wholly owns and operates a taxpayer directly issues and administers motor_vehicle service contracts mvsc in addition taxpayer administers extended service contracts esc taxpayer’s business consists solely of its activities related to the mvscs and escs the services performed by the taxpayer include warranty administration claims administration and adjusting functions a markets both escs and mvscs to independent automobile dealers in several states under the mvscs taxpayer directly contracts with vehicle purchasers providing coverage for mechanical failures the purpose of the mvsc is to provide the auto purchaser with protection against economic loss for repair resulting from the mechanical breakdown of covered parts the mvscs provide that for the contract period the taxpayer must pay the cost in excess of any deductible to repair and or replace any plr-122806-09 covered parts that are defective in materials or workmanship the contract period depends upon the coverage purchased and is the lesser_of the term or the elapsed vehicle mileage the mvscs do not cover parts already covered by existing manufacturer’s warranties mvscs are sold by auto dealers to vehicle purchasers at the time of purchase the premiums on the mvscs are collected by the auto dealers at the time of purchase and remitted to the taxpayer the escs are written in a standard form whereby the auto dealer acts as the principal and obligor under the escs the auto dealer is required to indemnify the purchaser for costs of automobile breakdowns if the mechanical breakdowns are caused by the failure of covered parts in normal use and for which the original manufacturer’s warranty does not cover repair purchasers are not required to have repairs performed by the selling auto dealer the escs are not separately_stated from the total purchase_price of the vehicle rather the escs are sold and included in the total cost of the vehicle after execution of the agreement between the auto dealer and purchaser the auto dealer assigns the contract to taxpayer a predetermined amount of the final purchase_price of the automobile is remitted to the taxpayer to be held in a loss reserve fund to secure performance of taxpayer’s obligations taxpayer provides no automotive services to the holders purchasers of either the mvscs or escs taxpayer represents that for the period ended june year x more than of the taxpayer’s business is related to the sale of mvscs taxpayer further represents that similar growth is expected for the remainder of year x and for future periods thereafter taxpayer has accepted a large number of risks for year x and expects to continue accepting similar risks for future periods the number of risks taxpayer accepts depends on the number of mvscs sold accepting a large number of risks will enable taxpayer to use the law of large numbers so as to make its average loss statistically more predictable taxpayer will invest the premiums it receives from the sale of mvscs taxpayer anticipates utilizing professional investment advisors to manage the investment of any excess cash taxpayer represents that its investment activities are and will be de_minimis or incidental to its insurance activities requested ruling sec_1 the mvscs are insurance contracts for federal tax purposes plr-122806-09 the escs are insurance contracts for federal tax purposes taxpayer will be taxed as an insurance_company under sec_831 law and analysis sec_831 provides that taxes as computed in sec_11 will be imposed on the taxable_income of each insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 and sec_832 the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 sec_1_801-3 provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company's name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 while parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2000_1_cb_1348 if the insured plr-122806-09 has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite based on the information submitted we conclude that for federal tax purposes the mvscs are insurance contracts not prepaid service contracts unlike prepaid service contracts the mvscs are aleatory contracts under the mvscs taxpayer for a fixed price is obligated to indemnify the vehicle purchaser for economic loss not covered by the manufacturer's warranty arising from the mechanical breakdown of and repair expense to a purchased automobile the contracts are not prepaid service contracts because taxpayer does not provide any repair services further by accepting a large number of risks taxpayer has distributed the risk of loss under the contracts so as to make the average loss more predictable we further conclude that for federal tax purposes the escs are not insurance contracts because they do not reinsure risks underwritten by an insurance_company based on the taxpayer's representations concerning its business activities we find that taxpayer's primary and predominant business activity up to june year x is the issuing of mvscs which we have just concluded are insurance contracts for federal tax purposes as represented by taxpayer similar growth is expected for the remainder of year x and for future periods if at the end of year x more than of taxpayer’s business is related to mvscs taxpayer will under sec_1_801-3 qualify as an insurance_company in year x for purposes of sec_831 prior to filing a form 1120-pc u s property and casualty insurance_company income_tax return taxpayer must submit a form_3115 application_for change in accounting_method if taxpayer desires to file a form 1120-pc for year x its form_3115 should be filed before the end of year x conclusion sec_1 the mvscs are insurance contracts for federal tax purposes the escs are not insurance contracts for federal tax purposes plr-122806-09 if more than of taxpayer’s business for year x is related to mvscs taxpayer will qualify as an insurance_company in year x for purposes of sec_831 caveat sec_1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether taxpayer's gross premiums written include the entire amount the purchasers of the mvscs pay to the participating dealers for their contracts no ruling has been requested and no opinion is expressed concerning what amount if any paid_by the purchasers of the escs and mvscs and retained by auto dealers is deductible as a commission expense by taxpayer this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to taxpayer's federal_income_tax return for year x the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s sheryl b flum chief branch office of associate chief_counsel financial institutions products cc
